People v Howell (2019 NY Slip Op 01853)





People v Howell


2019 NY Slip Op 01853


Decided on March 14, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 14, 2019

108530

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJEROME J. HOWELL, Appellant.

Calendar Date: February 8, 2019

Before: Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ.


James P. Ferrari, Cooperstown, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Northrup Jr., J.), rendered May 13, 2016, convicting defendant upon his plea of guilty of the crime of bail jumping in the third degree.
In satisfaction of a one-count indictment, defendant pleaded guilty to the crime of bail jumping in the third degree. In accordance with the terms of the plea agreement, he was sentenced to time served. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED the judgment is affirmed, and application to be relieved of assignment granted.